Name: 2006/853/CFSP Political and Security Committee Decision EUPOL COPPS/2/2006 of 21 November 2006 concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  personnel management and staff remuneration
 Date Published: 2006-11-29; 2007-08-01

 29.11.2006 EN Official Journal of the European Union L 331/21 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL COPPS/2/2006 of 21 November 2006 concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (2006/853/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2005/797/CFSP of 14 November 2005 on the European Union Police Mission for the Palestinian Territories (1), and in particular Article 11(2) thereof, Whereas: (1) Article 11(2) of Joint Action 2005/797/CFSP provides that the Council authorises the Political and Security Committee to take the relevant decisions in accordance with Article 25 of the Treaty, including the decision to appoint, upon a proposal by the Secretary-General/High Representative, a Head of Mission/Police Commissioner. (2) The Secretary-General/High Representative has proposed the appointment of Mr Colin SMITH, HAS DECIDED AS FOLLOWS: Article 1 Mr Colin SMITH is hereby appointed Head of Mission/Police Commissioner of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS), from 1 January 2007. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until 31 December 2007. Done at Brussels, 21 November 2006. For the Political and Security Committee The President T. TANNER (1) OJ L 300, 17.11.2005, p. 65.